Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-24, 29-31 and 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2020 because a proper traverse was not included. A proper traverse of a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error was not included for claims 18-24, 29-31 and 36-40.
This application is in condition for allowance except for the presence of claims 18-24, 29-31 and 36-40 directed to an invention non-elected without traverse.  Accordingly, claims 18-24, 29-31 and 36-40 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Chad Bevins (reg. no. 51,468) on 2/19/2021.
The application has been amended as follows:

Claims 18-24, 29-31, 36-40 and 45-46 are cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable because the prior art fail to or render obvious to teach the claim limitation: “performing a Listen-Before-Talk, LBT, procedure on a carrier in an unlicensed spectrum based on random backoff and a contention window size prior to a multi-cast transmission; and transmitting the multi-cast transmission if the LBT procedure determines that the carrier in the unlicensed spectrum is Idle; wherein a backoff counter for the LBT procedure is determined based on reception of preambles from radio access nodes of a same or different technology.”

Yerramalli et al. US 20160057770 A1 in para. [0053] teaches a Wi-Fi access point or Wi-Fi station may perform a carrier sense multiple access (CSMA) procedure in which the Wi-Fi access point or Wi-Fi station both 1) detects an energy level on the channel of the unlicensed radio frequency spectrum band and determines whether the energy level is below a threshold, and 2) listens for transmissions of Wi-Fi preambles over the channel of the unlicensed radio frequency spectrum band. The energy level at which Wi-Fi preambles are detected may be lower, and in some examples much lower, than the threshold to which the energy level on the channel of the unlicensed radio frequency spectrum band is compared. When the energy level is below the threshold and the Wi-Fi node (e.g., the Wi-Fi access point or the Wi-Fi station) does not detect the transmission of a Wi-Fi preamble, the Wi-Fi node may access the channel of the unlicensed radio frequency spectrum band. When the energy level exceeds the threshold, or when the Wi-Fi node detects the transmission of a Wi-Fi preamble, the Wi-Fi node may start a backoff counter based on a contention window size, and may refrain from accessing the channel of the unlicensed radio frequency spectrum band until the backoff counter has expired. However, the prior art fails to teach the claim limitation cited above.

Damnjanovic et al. US 20160142192 A1 in para. [0036] teaches a Wi-Fi access point or Wi-Fi station may perform a carrier sense multiple access (CSMA) procedure in which the Wi-Fi access point or Wi-Fi station both 1) detects an energy level on the channel of the unlicensed RF spectrum band and determines whether the energy level is below a threshold, and 2) listens for transmissions of Wi-Fi preambles over the channel of the unlicensed RF spectrum band. The energy level at which Wi-Fi preambles are detected may be lower, and in some examples much lower, than the 


Therefore, claims 1-4 and 6-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468